826 F.2d 1071
Unpublished dispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Arliss TULIN, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
Appeal No. 87-3208
United States Court of Appeals, Federal Circuit.
July 13, 1987

Before RICH, Circuit Judge, NICHOLS, Senior Circuit Judge, and NIES, Circuit Judge.
PER CURIAM.


1
The decision of the Merit Systems Protection Board (board) in No. NY831L8610415, sustaining the Office of Personnel Management's denial of the petitioner's application for disability retirement as untimely, is affirmed.  The board's decision that it could not waive the one-year time limit set forth in 5 USC 8337(b) absent evidence of mental incompetence was not arbitrary, capricious, an abuse of discretion, unsupported by the evidence, or otherwise not in accordance with law.  See 5 USC 7703(c).